ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional applications 62/771,582 filed on November 27, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Reasons for Allowance
Claims 1 - 6, 8 - 13 and 15 are allowed in light of the application filed on May 18, 2021. 
The following is an Examiner’s statement of reasons for allowance: Independent claims incorporate detailed subject matter of a video coding process. 
Li et al. (US 2018/0199072 A1) teaches multi-type-tree framework video coding. Reference Misra et al. (US 11,290,716 B2) further teaches partitioning video blocks in an inter prediction slice of video data. However, the references do not teach “parsing a transform skip flag related to whether or not transform skip is applied to the luma component block, based on the current block being the luma component block; deriving whether or not transform skip is applied to the chroma component block according to a preset condition, based on the current block not being the luma component block; deriving a residual sample for the luma component block based on residual information for the current block and the transform skip flag; deriving a residual sample for the chroma component block based on whether or not the transform skip is applied and the residual information; and generating a reconstructed picture based on the residual sample for the current block”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While image coding methods for determining that a current block has separate partition structures for luma and chroma component blocks was known at the time of the invention, Applicant's very specific claimed process is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425